                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

PAUL EDWARD TURNER,                         )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 1:19-cv-04582-JPH-TAB
                                            )
INDYGO,                                     )
                                            )
                         Defendant.         )

            ORDER DENYING MOTION FOR RECONSIDERATION

      Plaintiff, Paul Turner, brought this action alleging that he was fired

based on his race, color, gender, religion, and national origin. Dkt. 1; see dkt.

49. Defendant, IndyGo, moved to dismiss those claims, dkt. 14, which the

Court granted except on Mr. Turner's religious discrimination claim, dkt. 49.

IndyGo moved for summary judgment on that remaining claim, dkt. 64, and

Mr. Turner did not respond. On May 14, 2021, the Court granted IndyGo's

summary judgment motion and entered final judgment. Dkt. 71; dkt. 72.

      Mr. Turner has now filed a motion for reconsideration, asking the Court

to reopen this case and allow him to respond to IndyGo's summary judgment

motion. Dkt. 73. He argues that he did not realize he had to respond, and that

he thought that his deposition was his only responsibility before trial. Id.; dkt.

75.

      The Court construes Mr. Turner's motion for reinstatement as a motion

to reopen this case under Federal Rule of Civil Procedure 60(b). Harrington v.

City of Chicago, 433 F.3d 542, 547 (7th Cir. 2006) (explaining that Rule 60(b)—

                                        1
not Rule 59(e)—is the appropriate rule for attempting to "undo . . . procedural

failures"). "Relief from a final judgment [under Rule 60(b)] is available because

of mistake, inadvertence, excusable neglect, newly discovered evidence, fraud,

the judgment is void or has been satisfied, or any other reason that justifies

relief." Arwa Chiropractic, P.C. v. Med-Care Diabetic & Med. Supp., Inc., 961

F.3d 942, 948 (7th Cir. 2020).

      When IndyGo moved for summary judgment, it filed the notice to pro se

parties that Local Rule 56-1(k) requires. Dkt. 67. That notice explained that

"Defendant seeks to have some part or all of this lawsuit decided against you

without a trial" and that "[y]ou have the right to file a response to the motion."

Id. at 1. It added that "a failure to properly respond will be the same as failing

to present any evidence in your favor at trial." Id. (emphasis in original). Mr.

Turner was therefore advised of his rights and responsibilities under Federal

Rule of Civil Procedure 56, so he is not entitled to relief under Rule 60(b). See

Easley v. Kirmsee, 382 F.3d 693, 699 (7th Cir. 2004).

      Moreover, summary judgment was not granted because Mr. Turner failed

to respond, but because the designated evidence did not allow a reasonable

jury to find that he was fired because of his religion. Dkt. 71 at 5. The Court

addressed Mr. Turner's deposition testimony in that ruling, and Mr. Turner's

motion for reconsideration does not identify any evidence that could support a

different result. See dkt. 73.

      Mr. Turner's motion for reconsideration is therefore DENIED. Dkt. [73].

This case remains closed.

                                         2
SO ORDERED.

Date: 7/9/2021




Distribution:

PAUL EDWARD TURNER
143.5 S. Randolph St.
Indianapolis, IN 46201

Stephanie V. McGowan
FROST BROWN TODD LLC (Indianapolis)
smcgowan@fbtlaw.com

Anthony W. Overholt
FROST BROWN TODD LLC (Indianapolis)
aoverholt@fbtlaw.com




                                 3
